Citation Nr: 0018883	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-23 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for otitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

On an August 1996 application for compensation, VA Form 21-
526, he claimed service connection for hearing loss and 
chronic otitis.  This case comes to the Board of Veterans' 
Appeals (Board), in part, from an October 1996 rating 
decision by the Roanoke Regional Office (RO) that denied 
service connection for otitis media, for tinnitus, for 
defective hearing in the right ear, and for defective hearing 
in the left ear.  In October 1996, the veteran sought service 
connection for PTSD, and the case also comes to the Board 
from a February 1997 rating decision that granted service 
connection for PTSD and assigned a 30 percent evaluation.  
The veteran disagreed with the evaluation assigned.

The issue of the evaluation for PTSD is addressed in the 
Remand section of this decision.


FINDINGS OF FACT

1.  The claims for service connection for bilateral hearing 
loss and otitis are not plausible under the law, as they are 
not accompanied by adequate supporting medical evidence.

2.  The claim for service connection for tinnitus, when only 
that evidence favorable to the claim is considered, is 
plausible under the law.

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal of the denial 
of service connection for tinnitus has been obtained by the 
RO.

4.  When all of the evidence is considered, the preponderance 
of the evidence is against the claim for service connection 
for tinnitus.


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral hearing 
loss and otitis are not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).

2.  The veteran did not incur tinnitus in service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include a report of a 
September 1968 preinduction examination.  On the Report of 
Medical History, the veteran gave a history of ear, nose, or 
throat trouble, and running ears, but denied a history of 
hearing loss.  The ears and tympanic membranes were normal by 
clinical evaluation.  Notwithstanding the veteran's denial of 
a history of hearing loss, audiometric testing demonstrated 
hearing thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5
-5
-5
30
55
LEFT
-10
-10
-10
-5
20

The assessment was of a hearing defect, and the physical 
profile reflected a Category 2 for hearing.

On a September 1969 induction examination, the veteran gave a 
history of ear, nose, and throat trouble, but not running 
ears or hearing loss.  When queried, he apparently reported 
symptoms or a diagnosis that prompted the examiner to note a 
history of otitis media.  Ears and tympanic membranes were 
normal by clinical evaluation.  Audiometric testing 
demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
0
X
60
LEFT
5
5
-5
X
25

The assessment was defective hearing, not considered 
disqualifying, and the physical profile again reflected a 
Category 2 for hearing.

On a May 1971 outpatient treatment record, the veteran 
complained of a sensation of pressure in the right ear.  He 
said he had washed it out with soap and water that morning.  
He did not have a cold, sore throat, or fever.  The examiner, 
perhaps not a physician, noted "a lot of yellow material in 
ear (?soap) and moist crudy[-]looking [sic] canal."  The 
assessment was right otitis externa, chronic.

On a July 1971 separation examination, the veteran did not 
give a history of ear, nose, or throat trouble, running ears, 
or hearing loss.  The ears and tympanic membranes were normal 
by clinical evaluation.  Audiometric testing was not 
conducted, but hearing was noted to be 15/15 by whispered 
voice test.

At a May 1989 National Guard enlistment examination, the 
veteran's ears and tympanic membranes were reported to be 
normal upon clinical evaluation.  Audiometric testing 
demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
20
5
40
75
LEFT
5
10
5
50
75

The assessment was defective hearing, the physical profile 
reflected a Category 3 for hearing, and he was disqualified 
for National Guard service.

February 1996 audiometric testing by Abingdon Ear, Nose, and 
Throat Associates demonstrated hearing thresholds, in 
decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
15
55
95
LEFT
5
10
15
55
80

At a September 1996 VA audiologic examination, the veteran 
complained of bilateral hearing loss, worse on the right, 
that began in 1971.  He reported constant tinnitus 
bilaterally, described as loud and high pitched, that also 
began in 1971.  He said he was exposed to noise from 
artillery and aircraft in service, and gave a history of 
frequent ear infections.  Otoscopic examination was 
unremarkable.  Testing revealed normal middle ear function on 
the right, and negative tympanometric peak pressure on the 
left.  Acoustic reflex thresholds were present on the right 
but absent on the left.  Audiometric testing demonstrated 
hearing thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
30
20
55
90
LEFT
25
25
15
65
75

Speech discrimination scores were 88 percent in the right ear 
and 84 percent in the left.  The assessment was normal 
hearing through 2000 Hertz, sloping to severe, high-
frequency, sensorineural hearing loss bilaterally.

At a May 1999 audiologic examination, the veteran reported 
bilateral hearing loss, worse on the right, with onset 
fifteen years earlier, and right ear pain during the 
preceding ten years.  He gave a history of bilateral ear 
infections in 1970 in service with left ear hearing loss at 
that time.  He gave a history of noise exposure (tank and 
artillery fire) in service, and denied noise exposure since.  
He also reported periodic tinnitus bilaterally, that began in 
1969, that he described as a severe high-pitched ringing 
sound.  Otoscopic examination was unremarkable.  Tympanometry 
showed normal middle ear function; ipsilateral and 
contralateral acoustic reflex thresholds were present in both 
ears.  Audiometric testing demonstrated hearing thresholds, 
in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
20
60
80
LEFT
10
10
20
60
75

Speech discrimination scores were 92 percent in each ear.  
The assessment was bilateral, moderate-to-severe, high-
frequency hearing loss.

At a May 1999 VA ear, nose, and throat examination, the 
examiner noted that unilateral, mild, high-frequency hearing 
loss was seen on the veteran's entrance examination.  The 
veteran said he had done a little hunting, but not a lot, 
before service.  He said that, in service, he was a gunner in 
a tank and experienced significant noise exposure without 
hearing protection.  He noted some hearing loss in service, 
but more during the preceding fifteen years.  He said he had 
an ear infection in 1970 but had not had recurrent 
infections.  Also, he had had tinnitus since 1969, currently 
continuous and a little worse.  He gave no history of noise 
exposure since service.  Thr auricles were normal 
bilaterally.  The tympanic membranes appeared normal and 
moved well with the pneumatic otoscope, and there was no 
active ear disease.  Noting the results of audiometric 
testing, the examiner noted an impression of bilateral, 
moderate-to-severe, high-frequency hearing loss.

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, VA 
has the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 
7 Vet.App. 359, 365 (1995).  If that burden is not met, the 
duty to assist pursuant to 38 U.S.C.A. § 5107(a) does not 
attach.  Morton v. West, 12 Vet.App. 477, 480-1 (1999), 
citing Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson 
v. Brown, 9 Vet.App. 542, 546 (1996).

Indeed, if the claim is not well grounded, the Board is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Further, the United States Court of 
Appeals for Veterans Claims has made it clear that it is 
error for the Board to proceed to the merits of a claim that 
is not well grounded.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  Thus, the threshold question in any case is 
whether the claimant has submitted sufficient evidence to 
present a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Finally, competent lay evidence may 
suffice where the determinative issue is factual in nature, 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, medical or, 
in some cases, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
(i.e., a connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc); Epps, supra; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  The requisite link between current disability and 
injury or disease incurred or aggravated in service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that shows that the veteran incurred a 
chronic disorder in service and currently has the same 
chronic disorder, or by evidence that symptoms attributable 
to an injury or disease noted during service continued from 
then to the present.  Savage v. Gober, 10 Vet.App. 488, 498 
(1997); 38 C.F.R. § 3.303(b).

Turning first to the issue of service connection for otitis, 
the veteran reported ear, nose, and throat trouble on a 
September 1969 induction examination, and the examiner noted 
a history of otitis media.  At a May 1999 VA examination, he 
reported bilateral ear infections in service.  However, 
service medical records show a single outpatient treatment 
record, dated in May 1971, that reflected a diagnosis of 
right otitis externa, chronic, but it is not clear that the 
findings, "a lot of yellow material in ear (?soap) and moist 
crudy[-]looking [sic] canal," actually support that 
diagnosis.  At the May 1999 VA examination, the veteran also 
denied recurrent infections.  The Board further notes that, 
at that examination, the examiner found no active ear 
disease.  Thus, there is no evidence of current ear 
disability, either otitis media or otitis externa, and the 
claim for service connection for otitis is not well grounded 
under the law.

With regard to service connection for bilateral hearing loss, 
we first note the diagnostic criteria for disability.  

Disability due to impaired hearing.  For the 
purposes of applying the laws administered by 
VA, impaired hearing will be considered to be 
a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.  Audiometric testing of the veteran's 
right ear showed a hearing threshold at 4000 Hertz of 55 
decibels at the September 1968 preinduction examination, and 
60 Hertz at the September 1969 induction examination.  Those 
hearing thresholds meet the 38 C.F.R. § 3.385 criteria for 
right ear hearing loss.

Next, we note the general rule that veterans are presumed to 
be in sound condition when examined and accepted for service, 
except as to defects or disabilities noted at the time of the 
entrance examination; defects or disabilities not noted at 
that time are held to preexist service only when clear and 
unmistakable evidence shows that they did.  38 U.S.C.A. 
§ 1111; Gahman v. West, 13 Vet.App. 148, 150-1 (1999); 
38 C.F.R. § 3.304(b).  That is, once the presumption of 
soundness attaches, it is only overcome by clear and 
unmistakable evidence to the contrary.  In this case, right 
ear hearing loss was noted at the time of the entrance 
examination, so right ear hearing loss was a preexisting 
disorder.

In the case of a disorder that preexists service, service 
connection may be granted if the disorder is aggravated 
during service.  A disorder that preexisted service is deemed 
to have been aggravated during service if disability 
attributable to the disorder increased during service, unless 
there is a specific finding, based on clear and unmistakable 
evidence, that any increase in disability during service 
resulted from the natural progress of the disorder.  
38 U.S.C.A. § 1153; Harris v. West, 11 Vet.App. 456, 460-2 
(1998); 38 C.F.R. §§ 3.306(a), (b).  The determination, as to 
an increase during service in disability attributable to a 
preexisting disorder, is based upon evidence of the 
manifestations of the disorder before, during, and after 
service.  38 C.F.R. § 3.306(b).  Here, audiometric testing 
was not conducted upon the veteran's separation from service 
and, in fact, was not conducted until 1989, more than 
seventeen years after his separation from service, when he 
sought to enlist in the National Guard.  Thus, there is no 
medical evidence that right ear hearing loss increased, i.e., 
was aggravated, during service.

As noted above, aggravation of a preexisting disorder in 
service may be established, in some cases, by lay evidence.  
In this case, the veteran has contended, during VA 
examinations, that bilateral hearing loss was incurred, or 
worsened, in service.  However, in light of the fact that he 
denied hearing loss in 1968 and 1969, when audiometric 
testing showed it in the right ear, and that, in 1999 VA 
examinations, he reported that hearing loss had worsened 
during the preceding 15 years, we are of the view that 
hearing loss, particularly when one side is worse than the 
other or when neither side shows total deafness, is not a 
disorder the aggravation of which is subject to proof by lay 
evidence.

In sum, when there is medical or, in some cases, lay evidence 
of an increase in disability, in service, of a preexisting 
disorder, aggravation is presumed.  However, in the case of 
unilateral hearing loss, medical evidence of aggravation is 
required and, clearly, aggravation cannot be presumed on the 
basis of a lack of medical evidence of an increase in 
disability.  Thus, there is no medical evidence to which we 
can point, or to which the veteran or his representative has 
made reference, that shows aggravation in service of the 
preexisting right ear hearing loss.

As for left ear hearing loss, there is no medical evidence 
that that condition developed between 1969 and 1971 while the 
veteran was in service.  (Indeed, at the May 1999 VA 
examinations, the veteran reported bilateral hearing loss had 
been incurred, or aggravated, during the preceding fifteen 
years, which would place it in the 1980's.)  The first 
medical evidence of left ear hearing loss appeared at the 
1989 National Guard examination, but there was no medical 
evidence linking that left ear hearing loss to service more 
than seventeen years earlier.  Furthermore, no medical 
evidence has developed to date linking current left ear 
hearing loss to service nearly thirty years earlier.  In the 
absence of medical evidence of nexus, the claim for service 
connection for left ear hearing loss is not well grounded.

Turning now to the claim for service connection for tinnitus, 
we note that that disorder is described as a noise, such as 
ringing, buzzing, roaring, or clicking, in the ears.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  
Although the Court of Appeals for Veterans Claims has said, 
in Caluza, supra, and elsewhere, that medical evidence of 
current disability is required to well ground a claim, we are 
unaware of objective tests for generating medical evidence of 
tinnitus.  Thus, tinnitus is a disorder that is essentially 
subject to lay evidence, as interpreted by professional 
medical personnel.  At this threshold stage of the 
adjudication process, where we must first determine whether 
the claim is well grounded, we consider, as noted above, only 
that evidence favorable to the claim.  See Hickson, supra.  
Here, the veteran reported that tinnitus began in service and 
has continued to the present.  Thus, there is lay evidence of 
current disability, lay evidence of incurrence of tinnitus in 
service, and lay evidence of nexus between the current 
disability and service.  Although Caluza generally requires 
medical nexus evidence, we recognize that the courts have 
approved of a "uniquely low" threshold for assessing 
whether a claim is well grounded, see Hensley v. West, ___ 
F.3d ___,
No. 99-7029, slip op. at 12-16 (Fed. Cir. May 12, 2000), and 
we recognize the unique nature of disability due to tinnitus.  
Accordingly, we find the claim for service connection for 
tinnitus to be well grounded.

Having found the claim well grounded, we turn next to the 
matter of the VA duty to assist the veteran in gathering 
evidence pertaining thereto.  38 U.S.C.A. § 5107(a).  We 
observe that the RO obtained the veteran's service medical 
records; the veteran submitted reports of the 1989 
examination for the National Guard and the 1996 examination 
by an ear, nose, and throat clinic; and the RO afforded the 
veteran VA examinations in 1996 and in 1999, the reports of 
which are of record.  There is no indication that there is 
additional relevant evidence to be obtained.  Accordingly, we 
find that the VA duty to assist has been fulfilled and we may 
proceed to an analysis of the evidence of record on the issue 
of service connection for tinnitus.

Before proceeding to that analysis, however, we note, as to 
our duties with regard thereto, that it is the responsibility 
of the Board to weigh the evidence and determine where to 
give credit and where to withhold the same and, in so doing, 
we must set forth the reasons and bases for our conclusions.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet.App. 429, 433 (1995).

We note first that there is no indication that the veteran 
reported tinnitus on the July 1971 separation examination, on 
the May 1989 National Guard examination, or on the February 
1996 examination by Abingdon Ear, Nose, and Throat 
Associates.  He first reported tinnitus at the September 1996 
VA examination and contended there that it was constant and 
began in 1971.  However, at the May 1999 VA audiologic 
examination, he contended that tinnitus was periodic and 
began in 1969.  At the May 1999 VA ear, nose, and throat 
examination, he described tinnitus as constant, and said it 
began in 1969.

As noted above, the Board recognizes the unique nature of 
tinnitus, and we have no doubt as to the veteran's sincere 
belief in the validity of his claim.  Nevertheless, we must 
render our decision based upon a careful weighing of the 
entire evidentiary record on appeal.  In view of the fact 
that the veteran did not report tinnitus on his 1971 
separation examination, the fact that he did not report it 
during 1989 and February 1996 audiologic examinations, the 
fact that he first reported it more than 25 years after 
separation from service, and the fact that he has made 
inconsistent reports regarding its nature and the date it 
began, we conclude that a preponderance of the evidence shows 
that tinnitus was not incurred in service.


ORDER

The claim for service connection for otitis is denied.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied.


REMAND

In a statement received on 1 October 1996, his representative 
indicated that the veteran would file a formal claim for 
service connection for PTSD within 30 days.  In a statement 
received on 22 October 1996, the veteran asked that that 
statement be considered his claim for service connection for 
PTSD.  A February 1997 rating decision granted service 
connection for PTSD, and assigned a 30 percent evaluation 
effective 2 August 1996.

The veteran now contends that his PTSD is more disabling than 
indicated by the evaluation assigned.  Such a claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) and VA 
has a duty to assist the veteran in gathering evidence 
pertaining to the claim.  See Jackson v. West, 12 Vet.App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

Generally, the effective date for service connection is the 
later of the date of receipt of claim or the date entitlement 
arose.  38 C.F.R. § 3.400.  Here, the veteran's formal claim 
was filed on 22 October 1996, and the first diagnosis of PTSD 
was made after a December 1996 VA examination.  It is not 
entirely clear why service connection for PTSD was made 
effective 2 August 1996, the date of receipt of the veteran's 
claim for service connection for otitis and hearing loss.  
These dates have some relevance, because the rating criteria 
for PTSD were amended effective 7 November 1996 and, when 
regulations concerning entitlement to a higher evaluation are 
changed during the pendency of an appeal, the veteran is 
entitled to a decision on the claim under the criteria most 
favorable thereto.  Baker v. West, 11 Vet.App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet.App. 79 (1997) (per curiam 
order);  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  In such 
a case, adjudicators must apply both the old and the new 
rating criteria.  Here, the PTSD claim was filed before the 
effective date of the regulatory amendment, and service 
connection was also made effective prior thereto.  
Accordingly, both the current and the former rating criteria 
are applicable in this case, and we note that the RO, in its 
Statement of the Case in February 1998 and its Supplemental 
Statement of the Case in August 1999, has applied both sets 
of rating criteria.

As indicated above, PTSD was diagnosed in December 1996 and 
service connection therefor was granted effective 2 August 
1996.  However, another record in the file, a VA hospital 
discharge summary, shows that the veteran was hospitalized on 
23 July 1996 and discharged on 12 August.  Diagnoses then 
included depression, "rule out" mood disorder due to 
unexplained neurologic condition, "rule out" PTSD, and 
"rule out" hypochondriasis.  This record suggests the 
possibility of the existence of other early treatment records 
relevant to PTSD.  In addition, in an April 1999 statement, 
the veteran reported that he had received treatment for PTSD 
at a VA hospital, and asked that records of that treatment be 
obtained, but the RO requested only those VA treatment 
records generated since April 1998.  All early treatment 
records must be obtained.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); Tetro v. West, 13 Vet.App. 404 (2000).

The relevance of early treatment records is addressed at 
38 C.F.R. §§ 4.1 and 4.2, which require that each disability 
be viewed in relation to its history.  See also, 38 C.F.R. 
§ 4.126(a).  But early treatment records gain additional 
relevance where, as here, the veteran disagrees with the 
initial evaluation assigned at the time service connection is 
granted.  In such a case, adjudicators must consider all of 
the evidence relating to the service-connected disability 
because separate ratings may be assigned for separate blocks 
of time during the entire period of service connection.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  In other 
words, since a disability may fluctuate over time, may worsen 
and then improve, when the veteran disagrees with the initial 
evaluation assigned, evidence must be developed that 
demonstrates the nature and extent of the disability during 
the entire period of service connection during the pending 
claim.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for a psychiatric disorder 
since 1995.  Thereafter, the RO should 
obtain legible copies of all relevant 
records, including all relevant VA 
treatment records, that have not already 
been obtained.

2.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim and determine whether, since the 
effective date of service connection for 
PTSD, the evidence shows different levels 
of disability attributable thereto.  If 
the determination is adverse to the 
veteran, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
a reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims, for additional evidentiary development or other 
action, must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



